Tom Glaze, Judge, dissenting. I find nothing in the majority’s supplemental opinion that explains its failure to follow the Supreme Court’s holding in Edmonson v. Farris, 263 Ark. 505, 565 S.W.2d 617 (1978). The Court’s present reference to Rule 12 of the Arkansas Rules of Civil Procedure lends the majority no aid. One need only read the Supreme Court’s decision in Tucker v. Johnson, 275 Ark. 61, 66, 628 S.W.2d 281, 283 (1982) to understand that the adoption of the Rules did not affect the Edmonson holding. Thus, for the same reasons stated in my earlier dissent, I believe this cause should be reversed. See Southern Paper Box Co. v. Houston, 15 Ark. App. 176, 183, 690 S.W.2d 745, 750 (1985).